                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                 (ROANOKE DIVISION)

 JEFFREY S. MEADOWS,                                )
                                                    )
      Plaintiff,                                    )
                                                    )
 v.                                                 )
                                                    )
 NORTHROP GRUMMAN INNOVATION                        )
 SYSTEMS, INC.,                                     )    Case No. 7:19-cv-00394-MFU
                                                    )
 BAE SYSTEMS, INC.,                                 )
                                                    )
 and                                                )
                                                    )
 BAE SYSTEMS ORDNANCE SYSTEMS,                      )
 INC.,                                              )
                                                    )
      Defendants.                                   )


                   NORTHROP GRUMMAN INNOVATION SYSTEMS, INC.’S
                    OPPOSITION TO PLAINTIFF’S MOTION TO REMAND

         COMES NOW Defendant Northrop Grumman Innovation Systems, Inc. ("NGIS"), by

counsel, and files this Opposition to Plaintiff’s Motion to Remand and in support thereof states as

follows:

         NGIS consented to the removal of this matter from the Virginia Circuit Court for

Montgomery County by Defendants BAE Systems, Inc. and BAE Systems Ordnance Systems Inc.

(collectively, “BAE”), as set forth in the Notice of Removal. Plaintiff now requests that this Court

remand this matter to the Virginia Circuit Court for Montgomery County, asserting that BAE failed

to meet its burden for establishing federal subject matter jurisdiction.

         NGIS opposes Plaintiff’s Motion to Remand for the reasons set forth in BAE’s Opposition

to Plaintiff’s Motion to Remand, and NGIS joins in their opposition and adopts the argument and




Case 7:19-cv-00394-MFU Document 26 Filed 08/16/19 Page 1 of 3 Pageid#: 1214
authority set forth therein as if set forth here in its entirety. NGIS respectfully requests that this

Court find that is has subject matter jurisdiction over this matter and deny Plaintiff’s Motion to

Remand.

       WHEREFORE, for the foregoing reasons, NGIS respectfully requests that this Court deny

Plaintiff's Motion to Remand.

                                               Respectfully submitted,

                                               NORTHROP GRUMMAN INNOVATION
                                               SYSTEMS, INC.


                                               By: s/James K. Cowan, Jr.

                                               James K. Cowan, Jr. (VSB 37163)
                                               Eric D. Chapman (VSB 86409)
                                               CowanPerry PC
                                               250 South Main Street, Suite 226
                                               Blacksburg, Virginia 24060
                                               Telephone: (540) 443-2850
                                               Facsimile: (888) 755-1450
                                               jcowan@cowanperry.com
                                               echapman@cowanperry.com

                                               Counsel for Defendant
                                               Northrop Grumman Innovation Systems, Inc.




                                   2
Case 7:19-cv-00394-MFU Document 26 Filed 08/16/19 Page 2 of 3 Pageid#: 1215
                               CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true and exact copy of the foregoing Opposition to
Plaintiff’s Motion to Remand was filed via ECF this 16th day of August 2019.

John R. Thomas, Jr., Esq.
Healy Hafemann Magee LLC
11 Franklin Road, S.W.
P.O. Box 8877
Roanoke, Virginia 24014
jt@hhm.law

John P. Fishwick, Esq.
Monica L. Mroz, Esq.
Carrol M. Ching, Esq.
Daniel J. Martin, Esq.
Fishwick & Associates PLC
30 Franklin Road, Suite 700
Roanoke, Virginia 24011
john.fishwick@fishwickandassociates.com
monica.mroz@fishwickandassociates.com
carrol.ching@fishwickandassociates.com
daniel.martin@fishwickandassociates.com

      Counsel for Plaintiff, Jeffrey S. Meadows


Thomas M. Winn, III, Esq. (VSB # 35758)
winn@woodsrogers.com
Joshua R. Treece, Esq. (VSB #79149)
jtreece@woodsrogers.com
WOODS ROGERS PLC
10 South Jefferson Street, Suite 1400
Roanoke, Virginia 24011
Telephone: (540) 983-7529
Facsimile: (540) 983-7711

      Counsel for Defendants BAE Systems, Inc.
      and BAE Systems Ordnance Systems, Inc.


                                           s/James K. Cowan, Jr.




                                   3
Case 7:19-cv-00394-MFU Document 26 Filed 08/16/19 Page 3 of 3 Pageid#: 1216
